240 So.2d 301 (1970)
Betty J. MINOR, Petitioner,
v.
Basil F. MINOR, Respondent.
No. 39592.
Supreme Court of Florida.
October 21, 1970.
*302 Thomas J. Collins, Collins, Hallett, Ford & Thurman, St. Petersburg, for petitioner.
Michael N. Athanason, Harris, Wing, Clark & Green, St. Petersburg, for respondent.
DREW, Justice.
We have for review by writ of certiorari a decision of the District Court of Appeal, Second District,[1] affirming a trial court order that compels the plaintiff wife in a divorce action to answer over objections invoking the Fifth Amendment protection against self-incrimination certain pretrial deposition questions relating to the husband's counterclaim of adultery, or suffer dismissal of her complaint. The decision's direct conflict with Simkins v. Simkins[2] from the Third District Court of Appeal lodges jurisdiction in this Court pursuant to Fla. Const. art. V, § 4(2), F.S.A.
The district court relies upon our decision in Stockham v. Stockham[3], in which we held that a plaintiff in a divorce action should not be permitted to further prosecute her action upon refusal to answer certain requests for admissions related to an affirmative defense of adultery. The majority of the District Court of Appeal, Third District, reached an opposite conclusion in Simkins v. Simkins, supra, by relying upon Spevack v. Klein[4] and Garrity v. New Jersey[5], two United States Supreme Court decisions handed down three years after rendition of Stockham by this Court.
We have carefully reviewed Spevack and Garrity, and other related cases for possible impact upon the precise issue now before the Court. We agree with the analysis of a majority of the district court that subsequent United States Supreme Court decisions do not require alteration of our previously expressed conclusion.
We adhere to our earlier decision in Stockham, disapprove the result reached in Simkins v. Simkins, supra, and approve the decision of the district court below.
It is so ordered.
ERVIN, C.J., and ADKINS and BOYD, JJ., concur.
ROBERTS, J., dissents.
NOTES
[1]  Minor v. Minor, 232 So.2d 746 (2d Dist. Ct.App.Fla. 1970).
[2]  219 So.2d 724 (3d Dist.Ct.App.Fla. 1969).
[3]  168 So.2d 320 (Fla. 1964).
[4]  385 U.S. 511, 87 S.Ct. 625, 17 L.Ed.2d 574 (1967).
[5]  385 U.S. 493, 87 S.Ct. 616, 17 L.Ed.2d 562 (1967).